          Case 2:20-cv-00790-GMN-NJK Document 71 Filed 08/23/21 Page 1 of 1




 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                                     DISTRICT OF NEVADA
 6
 7   UNITED STATES OF AMERICA, for the
     use and benefit of SUSTAINABLE                      Case No. 2:20-cv-00790-JAD-NJK
 8   MODULAR MANAGEMENT, INC.,
                                                                      ORDER
 9          Plaintiff(s),
                                                                [Docket Nos. 67, 70]
10   v.
11   JE DUNN CONSTRUCTION, et al.,
12          Defendant(s).
13         Pending before the Court is Defendants’ motion to amend the answer and counterclaim.
14 Docket No. 67. Also pending before the Court is Plaintiff’s motion for leave to file an amended
15 complaint. Docket No. 70. The deadlines to respond to the motions have expired, see Local Rule
16 7-2(b), but no response has been filed. Accordingly, the motions are both GRANTED as
17 unopposed. Local Rule 7-2(d). The parties must promptly file and serve their amended pleadings.
18 See Local Rule 15-1(b).
19         IT IS SO ORDERED.
20         Dated: August 23, 2021
21                                                           ______________________________
                                                             Nancy J. Koppe
22                                                           United States Magistrate Judge
23
24
25
26
27
28

                                                  1
